UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 333-181070 Madison County Financial, Inc. (Exact name of registrant as specified in its charter) Maryland 46-0658311 (State or other jurisdiction of in Company or organization) (I.R.S. Employer Identification Number) 111 West Third Street, Madison, Nebraska (Address of Principal Executive Offices) Zip Code (402) 454-6511 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES oNO x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES oNO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x No shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding as of September 21, 2012. Madison County Financial, Inc. Form 10-Q Index Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 1 Condensed Consolidated Statements of Income for the Three Months and Six Months Ended June 30, 2012 and 2011 (unaudited) 2 Condensed Consolidated Statements of Comprehensive Income for the Three Months and Six Months Ended June 30, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statement of Equity for the Six Months Ended June 30, 2012 (unaudited) 4 Condensed Consolidated Statement of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 Part II. Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signature Page 33 EXPLANATORY NOTE Madison County Financial, Inc., a Maryland Company (the “Registrant”), was formed on April 23, 2012 to serve as the stock holding company for Madison County Bank (the “Bank”) in connection with the mutual-to-stock conversion of Madison County Holding Company, MHC (the “MHC”), the Bank’s federally chartered mutual holding company.As of June 30, 2012, the conversion had not been completed, and, as of that date, the Registrant had no assets or liabilities, and had not conducted any business other than that of an organizational nature.Accordingly, financial and other information of the MHC on a consolidated basis is included in this Quarterly Report. Part I. – Financial Information Financial Statements Madison County Holding Company, MHC Condensed Consolidated Balance Sheets (Dollars in Thousands) June 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest-earning demand accounts 8 Cash and cash equivalents Certificates of deposit Investment securities: Available for sale, at fair value Held to maturity, at amortized cost (fair value of $21,095and $15,854, respectively) Loans held for sale Loans receivable, net of allowance for losses of $4,296 and $4,017, respectively Stock in Federal Home Loan Bank (“FHLB”) of Topeka Premises and equipment, net Bank-owned life insurance (“BOLI”) Accrued interest receivable Core deposit intangible Goodwill Other assets Total assets $ $ Liabilities and Equity Liabilities Deposits $ $ Borrowings Accrued interest payable Other liabilities Total liabilities Commitments and contingencies Equity Accumulated other comprehensive income Retained earnings - substantially restricted Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these financial statements. 1 Madison County Holding Company, MHC Condensed Consolidated Statements of Income (Dollars in Thousands) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) Interest and Dividend Income Loans receivable, including fees $ Investment securities - taxable 90 88 Investment securities - non-taxable Other 11 9 22 18 Total interest income Interest Expense Deposits Borrowings 56 64 Total interest expense Net interest income Provision for loan losses 75 Net Interest Income After Provision for Loan Losses Other Income Service charges on deposit accounts 41 52 87 97 ATM and credit card fees 32 30 64 58 Loan servicing income, net 37 29 71 55 Gain on sale of loans 41 Net realized losses on investment securities - - - ) Increase in surrender value of life insurance 39 43 77 88 Insurance commission income 89 Other income 37 26 82 50 Total other income Other Expense Salaries and employee benefits Director fees and benefits 24 20 45 38 Net occupancy Data processing fees 46 44 90 83 Professional fees 84 16 99 32 Advertising 16 24 36 47 Supplies 38 30 69 63 FDIC inurance premiums 28 59 57 Core deposit intangible amortization 45 51 90 Other expense Total other expense Income Before Income Tax Expense Income tax expense Net Income $ The accompanying notes are an integral part of these financial statements. 2 Madison County Holding Company, MHC Condensed Consolidated Statements of Comprehensive Income (Dollars in Thousands) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) Net Income $ Other Comprehensive Income (Loss) Unrealized appreciation on available-for-sale securities, net of taxes of $9, $47, $5 and $37, respectively 19 89 10 71 Less:reclassification adjustment for realized losses included in net income, net of taxes of $0, $0 $0 and $(6), respectively - - - ) 19 89 10 83 Comprehensive Income $ The accompanying notes are an integral part of these financial statements. 3 Madison County Holding Company, MHC Condensed Consolidated Statement of Equity (Dollars in Thousands) Accumulated Other Comprehensive Retained Total Income Earnings Equity (Unaudited) Balance at January 1, 2012 $ $ $ Net income Change in unrealized gains on investment securities, net of reclassification and tax 10 10 Balance at June 30, 2012 $ $ $ The accompanying notes are an integral part of these financial statements. 4 Madison County Holding Company, MHC Condensed Consolidated Statements of Cash Flows (Dollars in Thousands) Six Months Ended June 30, (Unaudited) Operating activities: Net income $ $ Items not requiring cash: Provision for loan losses Depreciation and amortization Investment securities amortization, net 11 11 Investment securities losses - 18 Core deposit intangible amortization 90 Loans originated for sale in the secondary market ) ) Proceeds from loan sales in the secondary market Gain on loans sold ) ) Increase in surrender value of life insurance ) ) Net change in: Accrued interest receivable Accrued interest payable ) ) Other adjustments ) Net cash provided by operating activities Investing activities: Purchases of investment securities available for sale ) ) Proceeds from maturities of investment securities available for sale Purchases of investment securities held to maturity ) ) Proceeds from maturities of investment securities held to maturity Purchases of Stock in FHLB of Topeka, net - ) Net change in loans receivable Purchases of premises and equipment (4
